         Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 1 of 31




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


    BLACK LIVES MATTER D.C., et al.,

                     Plaintiffs,

         v.                                        Civil Action No. 20-1469 (DLF)

    DONALD J. TRUMP, et al.,

                     Defendants.


       THE DISTRICT OF COLUMBIA DEFENDANTS’ REPLY IN SUPPORT
      OF MOTION TO DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT

                                   INTRODUCTION

        Plaintiffs’ opposition to the District Defendants’1 motion to dismiss

acknowledges that they do not accuse the District Defendants of wrongdoing at

Lafayette Square. This crucial fact highlights the insufficiency of plaintiffs’ factual

allegations against the District Defendants in this case. Plaintiffs’ cursory allegations

of proximity and conduct similar to that of nearby federal law enforcement officers

are simply insufficient to sustain claims of conspiracy, or that the District had a policy

that overly burdened plaintiffs’ speech or discriminated against their viewpoints in

violation of the First Amendment. Plaintiffs also fail to rebut the District’s showing

that the individual District Defendants did not seize plaintiffs, and that their Fourth




1      The District Defendants consist of ten individual named officers of the
Metropolitan Police Department (MPD) in their personal capacities and MPD Chief
Peter Newsham in his official capacity. The claims against Chief Newsham are
effectively against the District of Columbia (the District).
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 2 of 31




Amendment claim should therefore likewise fail, or, in the alternative, that the

individual District Defendants are entitled to qualified immunity. Finally, plaintiffs’

allegations of a custom or policy are too thin to support claims of municipal liability.

The Court should dismiss all claims against the District Defendants.

                                     ARGUMENT

I.    Plaintiffs Fail To State a Claim Under Sections 1985 or 1986 Because the
      Proffered Facts Do Not Plausibly Suggest the District Entered a Conspiracy,
      Intended To Violate Plaintiffs’ Rights, or Had the Power To Prevent the
      Federal Defendants’ Violations of Their Rights.

      A.     Plaintiffs’ Circumstantial Evidence Is Insufficient to Plausibly Suggest
             that the District Agreed to Join a Conspiracy.

      The District Defendants did not agree to join with the federal defendants in a

conspiracy to violate plaintiffs’ rights at Lafayette Square, and plaintiffs’ claim of a

conspiracy under 42 U.S.C. § 1985(3) (Section 1985) therefore fails because it does

not adequately plead this essential element of that claim. See Atherton v. D.C. Office

of Mayor, 567 F.3d 672, 688 (D.C. Cir. 2009). In their opposition, plaintiffs all but

concede that they present no direct allegations of such an agreement on the part of

any District Defendant, but instead heavily rely on the principle that in evaluating a

motion to dismiss all reasonable inferences must be drawn in plaintiffs’ favor even if

other inferences are possible. See Pls.’ Opp’n to Def. Barr’s, Federal Official Capacity

Defs.’, and D.C. Defs.’ Mots. to Dismiss (Opp’n) [98] at 79–80 (citing Hurd v. District

of Columbia, 864 F.3d, 671 (D.C. Cir. 2017) and Banneker Ventures, LLC v. Graham,

798 F.3d 1119, 1129 (D.C. Cir. 2015)). True enough, but incomplete. Plaintiffs

overlook that Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556–57 (2007) laid out



                                           2
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 3 of 31




the standard required to move a complaint past “the line between possibility and

plausibility of entitlement to relief” in the specific context of claims of conspiracy.

Critically, plaintiffs must do more than present instances of parallel conduct and

conclusory allegations of agreement. Id. In other words, it would not be a reasonable

inference to conclude that the District agreed to enter a conspiracy if plaintiffs’

assertions are “merely consistent with” agreement. Id. at 557. And repeating cursory

allegations that defendants “communicated and coordinated,” Opp’n at 77–78, also

does not render plausible a conclusion that plaintiffs satisfied the agreement prong.

Twombly, 550 U.S. at 557.

      By attempting to analogize United States v. Scott, 979 F.3d 986, 990 (2d Cir.

2020) and Lagayan v. Odeh, 199 F. Supp. 3d 21, 30–31 (D.D.C. 2016) to this case,

plaintiffs elide these fundamental requirements. First, the Lagayan court—in

holding that plaintiffs had presented a set of facts sufficient to plausibly infer that an

agreement of some kind existed—rejected the contention that plaintiffs were required

to identify a specific event, conversation or document constituting such an agreement.

199 F. Supp. 3d at 31. And in Scott, the Second Circuit concluded that a tacit

agreement was formed by relying on evidence that “the other officers acted in concert

and purposefully joined the assault.” 979 F.3d at 990. In both cases, however, the key

question was whether plaintiffs had shown the existence of an agreement. Lagayan,

199 F. Supp. 3d at 31 (“Here, the Complaint contains sufficient facts from which the

court can plausibly infer that there existed an agreement among Defendants … .”);

Scott, 979 F.3d at 990 (“[T]he record here demonstrates that Defendants entered into


                                            3
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 4 of 31




a tacit agreement to violate [plaintiff’s] civil rights.”). Contrary to plaintiffs’

assertions, then, an inference that defendants “acted in concert and purposefully

joined the assault” is not itself sufficient to support a claim of conspiracy; plaintiffs’

assertions must lead to the further inference that an agreement to enter a conspiracy

existed. Lagayan, 199 F. Supp 3d at 31. In other words, while plaintiffs accurately

note that they “need not allege that an express or formal agreement was entered

into,” Opp’n at 75 (quoting United States v. Comput. Scis. Corp., 53 F. Supp. 3d 104,

134 (D.D.C. 2014)), they must still plausibly allege that an agreement of some kind

was entered into.

      But, here, plaintiffs’ factual assertions do not even show that the District

“acted in concert and purposefully joined the assault,” Opp’n at 77, let alone that in

so doing it agreed to join a conspiracy. Plaintiffs allege that the District Defendants

interacted with plaintiffs only after federal law enforcement officers closed Lafayette

Square and dispersed the demonstrators there, causing some demonstrators to

proceed westwards where they subsequently encountered MPD officers. See Third

Am. Compl. (TAC) [50-2] ¶ 100. Plaintiffs do not allege that MPD was stationed there

for a conspiratorial purpose; indeed, they do not even allege what conspiratorial

purpose the MPD line in that particular location would serve—they merely allege

that MPD was nearby. Id. ¶ 72. “Knowledge of a conspiracy or proximity to it is by

itself insufficient to prove that a defendant joined the conspiracy.” United States v.

Al Kassar, 660 F.3d 108, 128 (2d Cir. 2011); see also Scott, 979 F.3d at 990; Kurd v.

Republic of Turkey, 374 F. Supp. 3d 37, 62 (D.D.C. 2019) (finding allegations that


                                            4
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 5 of 31




defendants who were present at the same physical location and assaulted plaintiffs

at the same time insufficient to support inference of agreement to participate in a

Section 1985 conspiracy). Similarly, plaintiffs’ allegation that District Defendants

donned certain protective gear, id. ¶ 75, Opp’n at 79, is not suggestive of agreement

with federal law enforcement. Any such inference is undercut by the surrounding

context which reasonably and independently indicated to the District Defendants

that tear gas might be deployed, such as the large group of federal law enforcement

officers confronting a crowd of demonstrators at Lafayette Square during ongoing

demonstrations that had previously resulted in violence and property damage, all

just before the looming District curfew. See Mem. Supp. District of Columbia Defs.’

Mot to Dismiss Pls.’ Third Am. Compl. (D.C. MTD) [80-1] at 3–6. Indeed, plaintiffs’

allegations that MPD used tear gas renders the use of protective equipment an

“independent action,” Twombly, 550 U.S. at 557, insufficient to support an inference

of an agreement to conspire. Opp’n at 79; see also Kurd, 374 F. Supp. 3d at 62 (noting

that even if there were a common goal among alleged conspirators to physically attack

plaintiffs, that does not itself constitute an agreement).

      Plaintiffs’ allegation that an unidentified MPD supervisory officer met with

unidentified U.S. military officers for an unidentified purpose, Opp’n at 79 (citing

TAC ¶ 106), is even less indicative of an agreement to conspire on the part of the

named District Defendants; plaintiffs’ cited cases instead involved contacts between

defendants and named individuals specifically alleged to be members of the

conspiracy and for the explicit purpose of furthering that conspiracy. See, e.g., United



                                           5
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 6 of 31




States v. Claxton, 685 F.3d 300, 311–12 (3d Cir. 2012) (defendant alleged to have

traveled with conspirators to a location designated for use in the conspiracy and

frequented by conspirators, and where discussions of the conspiracy took place);2 Al

Kassar, 660 F.3d at 128–29 (defendant alleged to have repeatedly traveled and met

with other identified conspirators to discuss and take material steps to advance the

conspiracy); see also Halberstam v. Welch, 705 F.2d 472, 486–87 (D.C. Cir. 1983)

(defendant alleged to have coordinated with fellow conspirator by performing tasks

to advance the conspiracy in their shared home while living together for over five

years and extensively sharing in the conspiracy’s profits). Plaintiffs’ own pleading

provides the starkest illustration of the defects of their allegations against the

District Defendants: They proffer specific factual allegations in support of their claim

that Attorney General Barr participated in the alleged conspiracy, including that he

“himself entered Lafayette Square and personally ordered the attack, and in fact

admitted so publicly.” Opp’n 78 (citing TAC ¶¶ 5, 17, 60, 79). In contrast, plaintiffs’

shot-in-the-dark allegation about what an unidentified and non-defendant MPD

officer did are a far cry from showing participation in the alleged conspiracy by any

of the identified District Defendants. In the end, plaintiffs’ claim that the District




2     Claxton is in any event inapplicable to this case because it analyzed not the
inferences required to show an agreement to conspire, but rather to show that the
defendant “had knowledge that he was participating in a conspiracy ‘involving drugs,
as opposed to some other form of contraband,’” in a prosecution for a drug-trafficking
conspiracy under 21 U.S.C. § 846. 685 F.3d at 307 (quoting United States v. Boria,
592 F.3d 476, 486 (3d Cir. 2012)). In Claxton, agreement to conspire was not at issue
because the defendant was already “expressly identified as a member of the
conspiracy.” 685 F.3d at 309.
                                           6
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 7 of 31




Defendants joined an alleged conspiracy is supported by nothing more than

conjecture that MPD’s conduct “would be quite a coincidence,” Opp’n at 79, if

undertaken independently. But plaintiffs fundamentally misstate their burden to

adequately and plausibly allege an agreement to conspire, and this claim should

therefore be dismissed against the District Defendants.

      B.     Plaintiffs’ Interpretation of Section 1985 Would Eviscerate Its Purpose
             Requirement.

      Plaintiffs also assert that they need not plead, or even ultimately prove, that

the District Defendants themselves were motivated by discriminatory animus in

order to hold them liable under Section 1985. See Opp’n at 82. This interpretation

excessively strains the plain language of Section 1985 and should be rejected. Section

1985 creates liability “[i]f two or more persons … conspire … for the purpose of

depriving, either directly or indirectly, any person or class of persons of the equal

protection of the laws … .” 42 U.S.C. § 1985(3). By its plain terms the action required

of the defendant, here, “[to] conspire,” is modified by the phrase which immediately

follows it: “for the purpose of depriving.” Id. The natural conclusion is that plaintiffs

must allege that the defendant’s own purpose in conspiring is to deprive others of

equal protection of the laws.

      Plaintiffs’ cite no contrary opinion. To begin with, cases that do not

differentiate whatsoever among various defendants in a Section 1985 claim simply

have no bearing on the question of whether plaintiffs may hold some defendants liable

without showing their personal animus or purpose. See Griffin v. Breckenridge, 403




                                           7
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 8 of 31




U.S. 88, 103 (1971).3 Cases that dismiss Section 1985 claims by concluding that

plaintiffs failed to establish that the targets of the conspiracy were members of a class

covered by Section 1985 also do not establish that the intent of an individual

defendant in joining the conspiracy is irrelevant. See Bray v. Alexandria Women’s

Health Clinic, 506 U.S. 263, 271 (1993) (“Respondents’ case comes down, then, to the

proposition that intent is legally irrelevant … . Our cases do not support that

proposition.”) In fact, the portion of the quote plaintiffs omit from Bray aptly

demonstrates the relevance of the participants’ intent, rather than that of the

conspiracy as a whole: “Discriminatory purpose, we said, implies more than intent

as volition or intent as awareness of consequences. It implies that the decisionmaker

selected or reaffirmed a particular course of action at least in part because of, not

merely in spite of, its adverse effects upon an identifiable group.” 506 U.S. at 271–72

(internal quotations omitted) (emphasis added).

      And, contrary to plaintiffs’ assertions, Opp’n at 82, Section 1985 cases,

including those plaintiffs cite elsewhere, have evaluated various defendants’ intent.

See Hobson v. Wilson, 737 F.2d 1, 52 (D.C. Cir. 1984) (“Without concluding that no

such [Section 1985] conspiracies existed, we agree … that there was not enough




3     Griffin stated that plaintiffs must allege a “racial, or perhaps otherwise class-
based, invidiously discriminatory animus behind the conspirators’ action” in the
context of providing a federal nexus to limit the Court’s extension of Section 1985 to
private conspiracies. 403 U.S. at 101–02. Because differentiating among defendants
was not an issue at stake in that decision, Bedford v. City of Hayward, Civil Action
No. 12-00294, 2012 WL 4901434, at *14 (N.D. Cal. Oct. 15, 2012), is simply not
persuasive in concluding that Griffin suggests that Section 1985 does not require a
showing of intent of the individual defendants.
                                           8
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 9 of 31




evidence for the jury to conclude that the individual MPD defendants shared the

‘general conspiratorial objective’ of intentionally disrupting plaintiffs’ First

Amendment rights … . No evidence linked to any individual MPD defendant

warrants even an inference of unlawful motive … .”) partially abrogated on other

grounds by Leatherman v. Tarrant Cty. Narcotics Intel. & Coord. Unit, 507 U.S. 163

(1993); Lagayan, 199 F. Supp. 3d at 32 (evaluating one alleged conspirator’s

derogatory remarks about plaintiff and concluding that “her statement cannot be

imputed to Defendants for the purpose of establishing their racial animus.”)

(emphasis in original); see also Thomas v. News World Commc’ns, 681 F. Supp. 55,

69 (D.D.C. 1988) (“The complaint does not allege, with sufficient specificity, that [one

set of defendants] acted in concert with [other defendants] out of racial or religious

bias or out of any invidious, class-based animus recognized under [Section 1985].”).

To the extent cases such as Lagayan have dismissed Section 1985 claims because

plaintiffs failed to allege that any defendant had an invidiously discriminatory

purpose, they do not also imply that plaintiffs would have succeeded as against all

defendants merely by showing that a single defendant possessed such animus. 199 F.

Supp. 3d at 31–32.

      In short, plaintiffs’ approach would lead to the conclusion that a defendant

satisfies the purpose requirement of Section 1985 by the mere act of joining a

conspiracy of which one of the other members expresses racial animus and causes a

constitutional deprivation. But to do so would subject that defendant to liability for

mere awareness or acceptance of any resulting deprivation, rather than for the



                                           9
      Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 10 of 31




purpose of causing that deprivation, as is properly required. See Bray, 506 U.S at

276. Section 1985’s purpose requirement should not be read so narrowly; while

conspirators “need not … possess the same motives,” they “must share the general

conspiratorial objective.” Hobson, 737 F.2d at 51 (emphasis added). In the Section

1985 context, the “general conspiratorial objective” which all defendants must share

plainly includes the purpose of invidious discrimination. See 42 U.S.C. § 1985(3).

Plaintiffs’ Section 1985 claim should be dismissed as against the District Defendants

for failure to show that any District Defendant had an invidiously discriminatory

purpose.

      C.     Plaintiffs Do Not Plead Any Facts Showing the District Defendants Had
             the Power To Prevent the Alleged Section 1985 Conspiracy.

      Plaintiffs’ interpretation of Section 1986 likewise runs counter to its explicit

text. Plaintiffs lean on the “aid in preventing” prong of Section 1986, but their

conclusion that the District could have refused to participate, directed MPD officers

not to engage in violence, or directed MPD officers to render medical assistance and

“avenues of escape” puts all of the statute’s weight on “aid” at the expense of “power”

and “prevent.” Opp’n at 86–87. Even if, as plaintiffs allege, these steps would have

“mitigat[ed] the harm from the conspiracy,” Opp’n at 86, they do not suggest that the

District Defendants as a result would have affected, let alone aided in preventing, the

federal law enforcement officers’ decision to clear Lafayette Square, an action the

Third Amended Complaint clearly alleges occurred before any plaintiff even

encountered MPD. TAC ¶ 100.




                                          10
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 11 of 31




      More broadly, plaintiffs’ characterization of their allegations against the

District Defendants as a “quintessential” Section 1986 claim is unsupported by the

cases they provide. Plaintiffs’ cited Section 1986 cases alleging a failure of law

enforcement officers to stop violence carried out by protestors or mobs are clearly

inapposite to this case, in which plaintiffs allege that the District Defendants’

attempts to maintain crowd control constituted a violation of plaintiffs’ constitutional

rights. See Park v. City of Atlanta, 120 F.3d 1157 (11th Cir. 1997) (plaintiffs injured

by crowd of demonstrators); Clark v. Clabaugh, 20 F.3d 1290 (3d Cir. 1994) (plaintiffs

injured by crowd of bikers and townspeople); Waller v. Butkovich, 584 F. Supp. 909

(M.D.N.C. 1984) (plaintiffs injured by the Ku Klux Klan and American Nazi Party);4

Bergman v. United States, 579 F. Supp. 911 (W.D. Mich. 1984) (plaintiff injured by

an angry crowd attacking the Freedom Riders).

      As to cases addressing a failure to prevent violence caused by other law

enforcement officers, plaintiffs’ citations do not suggest that liability should be

imposed when defendants were not actually present at the scene of the violence

inflicted by other law enforcement officers rather than at a distance, as was the case

here between the District Defendants and federal law enforcement. See Masel v.

Barrett, 707 F. Supp. 4, 9 (D.D.C. 1989) (alleging defendant ordered other officers to

arrest plaintiff and observed those officers using excessive force to do so); Symkowski

v. Miller, 294 F. Supp. 1214, 1217 (E.D. Wis. 1969) (alleging defendants witnessed



4      Plaintiffs in Waller also alleged that two defendants within those respective
organizations were informants of law enforcement acting as “agent-provocateurs,” an
allegation irrelevant to this case. 584 F. Supp. at 923.
                                          11
      Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 12 of 31




another law enforcement officer beating plaintiff); see also Martin v. Malhoyt, 830

F.2d 237, 260 (D.C. Cir. 1987) (granting defendant officer’s claim of qualified

immunity because, even taking plaintiff’s allegations as true, defendant was too far

away to clearly see plaintiff being attacked by another officer). A requirement of

physical proximity to the alleged violence is fully consistent with Section 1986’s

requirement that “the defendant had the power to prevent or aid in preventing the

commission of a Section 1985 violation.” Opp’n at 85.

      Additionally, plaintiffs provide no support for a contention that officers who

are not members of the same law enforcement organization as the alleged Section

1985 conspirators can satisfy the “power to prevent or aid in preventing” prong of

Section 1986. See Masel, 707 F. Supp. at 8 (emphasizing in a case alleging a

constitutional duty to intervene the responsibility for officers in a supervisory

capacity but cautioning that “[a] merely negligent failure to intervene, however,

cannot produce liability”). Here, MPD members are officers of the District of

Columbia under the command of the Mayor and thus not even under the same

governmental entity as the federal law enforcement defendants, let alone in a

supervisory capacity over them. See D.C. Code § 5-101.03.5 Taken together, the stark

contrasts between the allegations here and circumstances in which liability is



5      Plaintiffs’ conclusory suggestion that the District Defendants’ failure to
“affirmatively interpose[ ] themselves and shield[ ] the demonstrators against the
unlawful violence” violated MPD’s Law Enforcement Officer Code of Ethics, Opp’n at
87, is wholly irrelevant to the question of whether the District Defendants under
Section 1986 actually had the ability to shield demonstrators from the bevy of federal
law enforcement officers present in Lafayette Square, or if doing so would have been
effective in any way in preventing or aiding to prevent “the unlawful violence.”
                                         12
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 13 of 31




typically imposed on officers for failure to prevent constitutional violations

demonstrates that plaintiffs have failed to adequately plead that the District

Defendants had the ability to prevent or aid in preventing the alleged Section 1985

conspiracy, and that this claim should therefore be dismissed.

II.   Plaintiffs’ First Amendment Claims Should Be Dismissed Because They Fail
      To Allege Facts Suggesting the District or Any District Defendant Had a Policy
      that Overly Burdened Their Speech or Discriminated Against Their Viewpoint.

      A.     Plaintiffs’ Allegations of an Overbroad Burden on Speech Are
             Inapplicable Because the District Did Not Close Lafayette Square.

      The District was not responsible for the closure of Lafayette Square. Plaintiffs’

arguments regarding burdens on speech based on a time, place or manner restriction

or the “clear and present danger” test are as a result inapplicable as against the

District. See Opp’n at 30–37. Plaintiffs do not allege that the District made the

decision to close Lafayette Square and therefore to disperse the demonstrators there,

nor that any District defendant participated in that dispersal. See Opp’n at 59.

Plaintiffs characterize the District Defendants’ alleged actions as “further dispersing

them,” id., but as the District noted in its motion to dismiss, plaintiffs do not allege

that they were continuing to engage in First Amendment activities while fleeing the

federal law enforcement action. See D.C. MTD at 18–20. To the extent they were, the

District Defendants—by directing fleeing protestors down 17th Street, N.W., further

away from the “danger,” TAC ¶ 90, of the events at the Square—satisfied a legitimate

interest of the District in preventing further confrontations between demonstrators

and law enforcement officers and did not burden the demonstrators’ speech any more

than necessary. See Opp’n at 30 (quoting McCullen v. Coakley, 573 U.S. 464, 486

                                          13
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 14 of 31




(2014)). For example, plaintiffs do not allege that they were arrested by the District

Defendants or otherwise prevented from continuing to demonstrate in any other

location in the city. Plaintiffs suggest that the idea that they would have felt at liberty

to resume their demonstration after their alleged treatment is “fanciful,” Opp’n at

32,6 but they do not cite any authority for the proposition that the District was

required under the First Amendment to affirmatively establish “either a prescribed

location or … prescribed distance away from Lafayette Square,” id. (quoting TAC ¶

108), at which plaintiffs could resume demonstrating.

       Any suggestion otherwise is particularly irrelevant under these circumstances,

in which a different governmental entity made the decision to close the Square,

leaving the District no reasonable opportunity to designate a prescribed alternative

location. In any case, the parties were mere minutes away from a District-wide curfew

taking effect. See TAC ¶¶ 82; Mayor’s Order No. 2020-069, Continuation of District-

wide Curfew during COVID-19 Public Emergency and Second Public Emergency, 67

D.C. Reg. 6982–84 (June 5, 2020) (ordering that between 7:00 p.m. of June 1, 2020

and 6:00 a.m. of June 2, 2020, “no person … shall walk, bike, run, loiter, stand, or

motor by car or other mode of transport upon any street, alley, park, or other public

place within the District.”); see also Mayor’s Order 2020-053, Closure of Non-

Essential Businesses and Prohibition on Large Gatherings During Public Health

Emergency for the 2019 Novel Coronavirus (COVID-19), 67 D.C. Reg. 3608–16 (Mar.




6      Several plaintiffs, including the two who allege contact with MPD, assert that
they intended to continue demonstrating. See id. ¶¶ 137, 145, 154, 176, 201.
                                            14
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 15 of 31




27, 2020) (banning all public gatherings of more than ten persons). Nowhere in

plaintiffs’ TAC or opposition to the District Defendants’ motion to dismiss do they

challenge the validity of that curfew, or the District’s COVID-19 restrictions on public

gatherings, whether on First Amendment or any other grounds. Plaintiffs’ allegations

of an overbroad burden on speech should be dismissed as to all District Defendants.

      B.     Plaintiffs’ Factual Allegations Against the District Are Insufficient To
             State a Claim of Viewpoint Discrimination Because Plaintiffs Fail To
             Identify a Discriminatory District Policy.

      Plaintiffs have not adequately alleged that the District engaged in viewpoint

discrimination, either. See Opp’n at 38–40. Viewpoint discrimination is properly

understood as a subset of content-based restrictions on speech, see Rosenberger v.

Rectors & Visitors of Univ. of Va., 515 U.S. 819, 828–29 (1995), but importantly, the

plaintiffs have not shown that the District engaged in any speech-based

discrimination, whether based on content or viewpoint. Crucially, plaintiffs do not

allege that any District-specific law, regulation or policy facially infringed their First

Amendment rights, and the individual actions of MPD officers cannot as a matter of

law support liability against the District itself. See Monell v. Department of Social

Services of New York, 436 U.S. 658, 691 (1978).7 For example, plaintiffs do not dispute



7      In contrast, retaliation against First Amendment-protected activity does not
inherently require any official law, regulation or policy to violate the First
Amendment, merely instead “some retaliatory action.” See, e.g., Pinson v. U.S. Dep’t
of Justice, 246 F. Supp. 3d 211, 215–16, 221 (D.D.C. 2017) (addressing claims that
defendants refused to investigate plaintiff’s complaints, transferred incarcerated
plaintiff to a different facility, and “several other miscellaneous acts of retaliation”).
Here, plaintiffs’ opposition to the District’s motion to dismiss does not even attempt
to address the District’s showing that plaintiffs have not adequately pled a claim of
First Amendment retaliation based on a failure to establish “retaliatory animus.” See
                                           15
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 16 of 31




that the federal government, not the District, closed Lafayette Square and shut down

the demonstration there. See D.C. MTD at 17 n.11.

      Plaintiffs instead rely on Mahoney v. Babbitt, 105 F.3d 1452 (D.C. Cir. 1997)

for the proposition that “impermissible viewpoint discrimination occurs where the

government treats speech expressing one viewpoint differently than it would have

treated a different viewpoint.” Opp’n at 38. Plaintiffs further note that “the D.C.

Circuit did not inquire if any particular defendant held animosity toward the

plaintiff’s viewpoint.” Opp’n at 39. Accurate, but irrelevant. In Mahoney, the federal

government did not contest that it had engaged in viewpoint discrimination by

revoking the permit of a particular activist group and threatening to arrest its

members for protesting while admitting that demonstrators expressing different

views would be welcomed. 105 F.3d at 1455–56. Likewise, the defendant in

Rosenberger acknowledged that its officially-promulgated policy was content-based,

and the Court there concluded that “viewpoint discrimination [was] inherent in the

[defendant’s] regulation.” 515 U.S. at 830, 845. Here, plaintiffs have evinced

absolutely nothing to show that the District has any policy, official or unofficial, that

led to it treating the plaintiffs differently based on their speech.

      Plaintiffs conclude that they have plausibly pleaded viewpoint discrimination

by pointing to President Trump’s expressed animus against Black Lives Matter




Opp’n at 39 (quoting Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019)). That argument
has therefore been conceded. LCvR 7(b); see also Wannall v. Honeywell, Inc., 775 F.3d
425, 428 (D.C. Cir. 2014)).


                                           16
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 17 of 31




demonstrators, contending that it reveals a motivation to attack and disband

plaintiffs’ demonstrations. Opp’n at 39. Even if plaintiffs’ assertions regarding the

President’s attitude towards their viewpoint and the relevance of that attitude to the

federal government’s decision to close Lafayette Square are taken as true, plaintiffs’

focus on the “government’s purpose in taking the challenged action,” id. (emphasis in

original), aptly demonstrates why these allegations do not support such a claim

against the District. Quite simply, the District of Columbia is a separate

governmental entity from the United States and the motives and purposes of one in

carrying out a particular policy cannot automatically be attributed to the other. See

Pahls v. Thomas, 718 F.3d 1210, 1237 (10th Cir. 2013) (citing United States v. Uribe–

Rios, 558 F.3d 347, 356 (4th Cir. 2009)); see also D.C. Code § 5-101.03 (establishing

that the Mayor of the District commands MPD, not the President). Unlike in the cases

plaintiffs cite, plaintiffs here do not challenge any underlying law, regulation or policy

of the District that facially discriminated against their viewpoint. See, e.g., Iancu v.

Brunetti, 139 S. Ct. 2294 (2019) (challenging federal statute); Wood v. Moss, 572 U.S.

744, 755 (2014) (challenging alleged unwritten policy of “working with the White

House … to eliminate dissent and protest from presidential appearances”);

Rosenberger, 515 U.S. 819 (challenging public university’s promulgated guidelines);

Mahoney, 105 F.3d 1452 (challenging revocation of a permit).

      At most, plaintiffs have alleged that the District was deliberately indifferent

in its training “regarding chemical irritants specifically and the constitutional

handling of demonstrations generally.” Opp’n at 69. As the District has shown, these



                                           17
      Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 18 of 31




allegations fail to rise to a level establishing municipal custom under the standard of

Monell v. Department of Social Services of New York, 436 U.S. 658 (1978). See D.C.

MTD at 28–41. Even if they did, however, these vague and conclusory allegations do

not facially support a First Amendment claim, because plaintiffs do not allege that

the putative policy of deliberately indifferent training was “adopted … because of

disagreement with the message … convey[ed].” Ward v. Rock Against Racism, 491

U.S. 781, 791 (1989). Allegedly unconstitutional “handling of demonstrations,” Opp’n

at 69, in any case does not constitute even a content-based policy, much less a

viewpoint-based one. See Act Now to Stop War & End Racism Coal. & Muslim Am.

Soc’y Freedom Found. v. District of Columbia, 846 F.3d 391, 404 (D.C. Cir. 2017)

(“[I]njunctions aimed at ‘demonstrating’ that do not bar other types of expressive

conduct are not rendered content based merely because, at a general level, the

character of the expressive activity must be taken into account … .”). The Third

Amended Complaint’s recitation of a handful of allegedly similar incidents over

nearly twenty years only reinforces this point; plaintiffs do not contend that any of

those prior MPD actions were motivated by the affected demonstrators’ content or

viewpoint, and instead merely make conclusory assertions that MPD “used excessive

force” and “unconstitutionally detained demonstrators.” See TAC ¶ 110. Without

further factual enhancement as to how and why MPD’s allegedly deficient “handling

of demonstrations” violates the First Amendment, these naked assertions fail, as a

matter of law, to establish that the District has a policy that unconstitutionally

discriminates based on viewpoint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                          18
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 19 of 31




      C.     Plaintiffs’ Factual Allegations Are Insufficient To Show That Any
             Individual District Defendant Discriminated Against Plaintiffs’
             Viewpoint.

      Plaintiffs’ claim of viewpoint discrimination also fails as to the individual

District Defendants. The crux of plaintiffs’ allegations against the individual District

Defendants are that “a formation of MPD officers stationed one block west of the

Square attacked … demonstrations, including with tear gas.” TAC ¶ 100; see also id.

190–98 (failing to allege that any named District Defendant interacted with plaintiffs

Foley and E.X.F.). This allegation cannot sustain plaintiffs’ claim of viewpoint

discrimination by the individual District Defendants.

      Plaintiffs assert that they need not show evidence of personal animosity by

attempting to distinguish viewpoint discrimination from retaliation, but that

requirement is more fundamental here because claims under 42 U.S.C. § 1983 “must

plead that each Government-official defendant, through the official’s own individual

actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009);

see also Wood v. Moss, 572 U.S. 744, 763–64 (2014) (refusing to “attribute that

supposed [unconstitutional] policy to all field-level operatives”). Just as plaintiffs do

not include any allegations suggesting that the District itself had a policy to treat

plaintiffs’ viewpoint differently, so too do they fail to claim that any of the individual

District Defendants discriminated against them based on their viewpoint. See TAC ¶

266 (conclusory allegations that         District Defendants would have treated

demonstrators expressing different views differently); see also Crawford-El v.

Britton, 523 U.S. 574, 598 (1998). For example, plaintiffs make no allegations that


                                           19
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 20 of 31




demonstrators representing differing viewpoints were even present at the scene,

much less treated differently by any individual District Defendant. See Pahls, 718

F.3d at 1239 n.10.

      Even if plaintiffs had adequately pled that the District or MPD as a whole may

have had a discriminatory purpose—which they have not—that would not absolve

plaintiffs of their responsibility to allege that each individual defendant actually took

actions which violated plaintiffs’ First Amendment rights. See id. at 1232–33

(“Plaintiffs must establish that each defendant caused plaintiffs to be subjected to

viewpoint discrimination and acted with a viewpoint-discriminatory purpose”)

(emphasis in original). By failing to present factual allegations showing that any

individual District Defendant discriminated against plaintiffs’ viewpoint, or that

might tend to support a finding of purpose on the part of any individual District

Defendant to discriminate on the basis of plaintiffs’ viewpoint, this claim fails against

the individual District Defendants as well. See Weise v. Jenkins, 796 F. Supp. 2d 188,

200 (D.D.C. 2011) (dismissing claim of viewpoint discrimination because plaintiffs

failed to sufficiently allege personal involvement of defendants in alleged

misconduct); see also Iqbal, 556 U.S. at 683; Ross v. Early, 746 F.3d 546, 560–61 (4th

Cir. 2014).8




8      At the very least, the individual officers should be afforded qualified immunity
on plaintiffs’ First Amendment claim because plaintiffs have not shown that it was
“clearly established” that when a particular set of demonstrators were first dispersed
by officers of a different law enforcement entity and driven towards them, and the
District Defendants merely redirected demonstrators further away from the scene of
the confrontation, the District Defendants discriminated based on viewpoint or overly
                                           20
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 21 of 31




III.   Plaintiffs’ Fourth Amendment Claim Should Be Dismissed Because Plaintiffs
       Have Not Alleged a Seizure and Individual District Defendants Are Entitled
       to Qualified Immunity.

       A.    Even Taking Plaintiffs’ Allegations Regarding the Use of Chemical
             Munitions as True, Plaintiffs Fail To Allege a Seizure.

       As explained by the District Defendants, plaintiffs have failed to plausibly

allege they were seized under the Fourth Amendment. D.C. MTD at 22–23. Plaintiffs

argue that any restriction upon their movement through any force intentionally

applied by officers constitutes a seizure. Opp’n at 55. The District Defendants agree.

However, plaintiffs ignore that for a seizure to exist there must be an objective

manifestation of intent by the officer to acquire physical control of a person’s

movement. See United States v. Mendenhall, 446 U.S. 544, 553–54 (1980). Said

differently, the test is whether, based on the officers’ actions and in view of all the

circumstances surrounding the incident, a reasonable person would feel free to leave.

See id. at 554; see also United States v. Hood, 435 F. Supp. 3d 1, 5 (D.D.C. 2020).

       Plaintiffs contend that officers allegedly firing tear gas in their direction,

causing them to take shelter, was a “restraint.” Opp’n at 56. However, plaintiffs have

not alleged that they were detained or told they were not free to walk away from the

officers. Indeed, plaintiffs’ TAC alleges that they were at all times free to leave the

area by heading south on 17th Street. See TAC ¶¶ 100–04. Based on these allegations,

the officers’ actions do not objectively manifest an intent to control plaintiffs, but

rather to disperse the crowd from the protest area. “An officer’s request to leave an



burdened the demonstrators’ speech. See District of Columbia v. Wesby, 138 S. Ct.
577, 589 (2018).
                                          21
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 22 of 31




area, even with use of force, is not a seizure unless ‘accompanied by the use of

sufficient force intentionally to restrain a person and gain control of his movements.’”

Edrei v. City of New York, 254 F. Supp. 3d 565, 574 (S.D.N.Y. 2017) (quoting Salmon

v. Blesser, 802 F.3d 249, 255 (2d Cir. 2015)); Sheppard v. Berman, 18 F.3d 147, 153

(2d Cir. 1994) (noting that other than the area restricted by law enforcement, plaintiff

did not allege he was not “free to go anywhere else that he desired”); Buck v.

Albuquerque, No. 04-JP-1000 DJS, 2007 U.S. Dist. LEXIS 105714, at *98–99 (D.N.M.

Apr. 11, 2007) (holding that because certain plaintiffs did not argue that the police’s

use of tear gas caused them to feel that they were not free to leave, none of those

plaintiffs were seized within the meaning of the Fourth Amendment by the police’s

use of chemical agents to disperse); see also Dundon v. Kirchmeier, Civil Action No.

16-00406, 2017 U.S. Dist. LEXIS 222696, at *58 (D.N.D. Feb. 7, 2017) (questioning

whether the Fourth Amendment applied to plaintiffs given that police sought to

disperse rather than arrest or detain them, and plaintiffs failed to allege they were

informed they could not leave) aff’d per curiam, 701 Fed. Appx. 538 (8th Cir. 2017).

      Plaintiffs’ reliance on Nelson v. City of Davis, 685 F.3d 867 (9th Cir. 2012) is

misplaced because the facts are plainly distinguishable from this case. The Court in

Nelson noted the officers’ use of force actually resulted in a termination of the

plaintiff’s movement and resulted in the plaintiff’s submission. 685 F.3d at 875–76

(“[Plaintiff] was hit in the eye by a projectile filled with pepper spray, and after being

struck, was rendered immobile until he was removed by an unknown individual.”).

In this case, after their encounter with the officers, plaintiffs Foley and E.X.F. left



                                           22
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 23 of 31




the scene without any further interaction with any MPD officer; they simply “reached

the car and drove home … .” TAC ¶ 199. Based on the objective facts of this case,

plaintiffs have failed to allege a seizure by MPD officers and their Fourth Amendment

claim should be dismissed against the District Defendants.

      B.     The District Defendants Should Be Granted Qualified Immunity
             Because Plaintiffs Have Not Shown that the District Defendants’ Use of
             Force Was Clearly Established to Be Unreasonable Under the
             Circumstances.
      Plaintiffs argue that the District Defendants violated their Fourth Amendment

rights by firing tear gas in their direction. TAC ¶¶ 100–04. But plaintiffs fail to

sufficiently allege this use of force was unreasonable under the totality of the

circumstances. See D.C. MTD at 25–26 (citing Graham v Connor, 490 25 U.S. 386,

396 (1989)). Plaintiffs argue that no reasonable officer would have “discharged a tear

gas grenade launcher into the crowd of fleeing protestors,” Opp’n at 19, but they fail

to consider the aggressive nature of the crowd that plaintiffs were a part of, advancing

towards MPD officers on 17th and H Streets. See D.C. MTD at 26. Given the totality

of the circumstances here, defendants’ alleged application of force was not

unreasonable.

      Even if MPD officers’ use of force violated plaintiffs’ constitutional rights, the

officers should be afforded qualified immunity because it was not clearly established

that they would violate plaintiffs’ Fourth Amendment rights if they used tear gas on

protestors under these circumstances, intending only to disperse the crowd and not

to effect a stop or arrest. Plaintiffs’ excessive force claim under the Fourth

Amendment is dependent on whether there was a seizure. D.C. MTD at 22–24.


                                          23
      Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 24 of 31




However, broader, clearly established principles of the Fourth Amendment do not

give fair warning here as to whether defendants’ conduct was a seizure. Though

plaintiffs contend precedent places the Fourth Amendment violation here beyond

debate, Opp’n at 24, plaintiffs cite no law involving the use of tear gas to disperse

protestors under a totality of circumstances similar to those in the present case. As

explained, the “clearly established law” must not be defined “at a high level of

generality,” and instead must address the particular facts and circumstances of the

individual case. See D.C. MTD at 36 (citing White v. Pauly, 137 S. Ct. 548, 552

(2017)). Plaintiffs cite a large number of cases from other jurisdictions that do not

involve protests, tear gas, freedom of movement or the intent to disperse. See Tracy

v. Freshwater, 623 F.3d 90, 98–99 (2d Cir. 2010); Asociacion de Periodistas de Puerto

Rico v. Mueller, 529 F.3d 52, 60–62 (1st Cir. 2008); Henderson v. Munn, 439 F.3d 497,

502–03 (8th Cir. 2006); Vinyard v. Wilson, 311 F.3d 1340, 1348–49 (11th Cir. 2002);

Park v. Shiflett, 250 F.3d 843, 852–53 (4th Cir. 2001); Adams v. Metiva, 31 F.3d 375,

385–86 (6th Cir. 1994); Jones v. Ritter, 587 F. Supp. 2d 152, 157 (D.D.C. 2008).

      Among cases plaintiffs do cite that involve protests, plaintiffs fail to establish

that in this jurisdiction and under these circumstances, the actions the individual

District Defendants took clearly violated plaintiffs’ rights. See Fogarty v. Gallegos,

523 F.3d 1147 (10th Cir. 2008) (alleging officers hit plaintiff with a rifle fired

projectile, grabbed and threw him to the ground, carried him through tear gas, and

bent his wrist); Headwaters Forest Def. v. County of Humboldt Headwaters Forest

Def., 276 F.3d 1125 (9th Cir. 2002) (alleging officers used pepper spray on nonviolent


                                          24
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 25 of 31




protestors, to force them to release themselves from lock-down devices, by applying

the irritant directly to their eyes as close as three feet away); Lucha Unida de Padres

y Estudiantes v. Green, Civil Action No. 18-00085, 2020 U.S. Dist. LEXIS 115250 (D.

Ariz. June 30, 2020) (alleging officers repeatedly sprayed pepper spray into plaintiffs’

eyes); Hamilton v. City of Olympia, 687 F. Supp. 2d 1231 (W.D. Wash. 2009) (alleging

officers directly pepper sprayed plaintiff twice, and plaintiff was not free to move);

Brenes-Laroche v. Toledo Davila, 682 F. Supp. 2d 179 (D.P.R. 2010) (alleging officers

closed off all means of egress to plaintiff and indiscriminately beat demonstrators);

Secot v. City of Sterling Heights, 985 F. Supp. 715 (E.D. Mich. 1997) (alleging officer

struck plaintiff peacefully standing in a picket line); Lamb v. City of Decatur, 947 F.

Supp. 1261, 1264 (C.D. Ill. 1996) (record showed that officers previously met and

discussed demonstration with protestors, then pepper sprayed the demonstrators

twice when the crowd surged). Because those cases do not match the particular facts

and circumstances of this case, they fail to establish whether the officers acted

unreasonably here. White, 137 S. Ct. at 552 (2017). And other jurisdictions have

found that comparable allegations will not constitute a seizure. See Section III.A.

      Without clearly established rules for when the use of force, such as chemical

irritants, to disperse rather than to detain constitutes a seizure, there is no “clearly

established [right] at the time.” Wesby, 138 S. Ct. at 589 (internal quotations

omitted). The District Defendants are therefore entitled to qualified immunity, and

plaintiffs’ claim of unreasonable seizure under the Fourth Amendment should be

dismissed.



                                          25
      Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 26 of 31




IV.   Plaintiffs’ Fourth Amendment Claims Against the District Should Be
      Dismissed Because Plaintiffs Have Not Alleged a Plausible Theory of
      Municipal Liability Under Section 1983.

      Without adequately pleading a basis for municipal liability, plaintiffs’ claims

against the District cannot stand. See Monell, 436 U.S. 658. Plaintiffs contend that

the District’s deliberately indifferent training policies regarding officers’ use of

chemical irritants at demonstrations resulted in violations of their constitutional

rights. Opp’n at 69. Plaintiffs contend that the District must have had notice that

more or different training was necessary because the District of Columbia is a “unique

venue for demonstrations” and officers are issued chemical irritants which may be

used at such demonstrations, and because MPD purportedly has a long pattern of

using excessive force against demonstrators. Id. at 70. Plaintiffs also assert that the

egregious nature of the constitutional violations at issue here support an inference of

widespread misconduct by MPD officers and a need for more or different training. Id.

at 72–74. All of plaintiffs’ contentions are unavailing. Because plaintiffs fail to

adequately allege notice of and indifference to an unconstitutional custom, their

claims against the District should be dismissed.

      A.     Plaintiffs’ Failure-To-Train Theory of Municipal Liability Is Deficient
             Because It Fails To Allege Notice.

      None of plaintiffs’ assertions plausibly imply that the District had notice of an

unconstitutional custom or policy. First, plaintiffs assert that, even without specific

prior examples of misconduct, the District’s need to train officers was obvious since,

based on the District’s “unique venue for demonstrations,” it “knew to a moral

certainty” officers would be called upon to police demonstrations during which they

                                          26
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 27 of 31




would need to know how and when to deploy chemical weapons. Opp’n at 70. This

argument, however, rests upon an inaccuracy. As plaintiffs concede, the District does

provide guidance to MPD officers regarding chemical irritants and control tactics. See

id. at 72; D.C. MTD at 38. Indeed, plaintiffs suggest it is this very guidance to which

the District was deliberately indifferent. See FAC ¶ 111. But to establish a failure to

train claim—in which “[a] municipality’s culpability for a deprivation of rights is at

its most tenuous,” Connick v. Thompson, 563 U.S. 51, 61 (2011)—plaintiffs must

plead facts suggesting that “the need for more or different training is … obvious … .”

City of Canton v. Harris, 489 U.S. 378, 390 (1989) (emphasis added). Accordingly,

because the District does provide training, and plaintiffs have not pled what more or

different training is constitutionally required of the District, plaintiffs’ argument that

no specific incidents of misconduct are required to allege notice is flawed.

      Second, plaintiffs assert that their interactions with the District Defendants,

along with various purported incidents in the weeks that followed, flowed from a

“pervasive problem” that the District had failed to fix. Opp’n at 70-72. This reasoning

is also flawed. Plaintiffs first argue that “a pervasive problem” exists, but fail to

plausibly allege a history of MPD mishandling demonstrations on a scale that could

reasonably be construed as setting a pattern of constitutional abuse. Id. Five prior

alleged incidents over twenty years do not illustrate a “persistent, tenacious problem”

putting the District on notice that more or different training was necessary to avoid

constitutional violations. Id. at 70; TAC ¶ 110. As the District Defendants explained,

temporal proximity is crucial to establishing government notice for deliberate



                                           27
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 28 of 31




indifference claims. See D.C. MTD at 36 (citing Dormu v. District of Columbia, 795

F. Supp. 2d 7, 22 (D.D.C. 2011), Robinson v. District of Columbia, 403 F. Supp. 2d 39,

55 (D.D.C. 2005), Moore v. District of Columbia, 79 F. Supp. 3d 121, 140 (D.D.C. 2015)

and Byrd v. District of Columbia, 297 F. Supp. 2d 136, 140 (D.D.C. 2003)). Plaintiffs

argue these cases are unavailing because they do not involve motions to dismiss, and

involve “whether plaintiffs had evidence of what the District should have known.”

Opp’n at 70. But this argument ignores that the cited cases provide clear guidance as

to the facts and allegations needed to sustain a deliberate indifference claim.

      Plaintiffs here have conspicuously failed to plead such sufficient facts. “When

a plaintiff seeks to establish municipal liability in the absence of an explicit policy,

he must allege ‘concentrated, fully packed, precisely delineated scenarios as proof

that an unconstitutional policy or custom exists.’” Ryan v. District of Columbia, 306

F. Supp. 3d 334, 346 (D.D.C. 2018) (quoting Page v. Mancuso, 999 F. Supp. 2d 269,

284 (D.D.C. 2013)). “To clear this high hurdle, plaintiffs ordinarily couch ‘custom or

practice’ liability on allegations of practices so persistent and widespread as to

practically have the force of law.” Id. (quoting Page, 999 F. Supp. 2d at 284). Here,

plaintiffs contend that their allegations suffice to establish notice, but would have the

Court decide this issue in a factual vacuum ignoring the time period of the incidents,

the size of the District of Columbia’s police department, the number of

demonstrations policed, and the nature of the police actions involved. D.C. MTD at

31 (citing Peterson v. City of Fort Worth, 588 F.3d 838, 852 (5th Cir. 2009) and Ramos

v. City of Chicago, 707 F. Supp. 345, 347 (N.D. 111. 1989)). And although plaintiffs


                                           28
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 29 of 31




receive the benefit of reasonable inferences, plaintiffs must offer factual allegations

to support those inferences. Twombly, 550 U.S. at 570. It is simply unreasonable to

infer from plaintiffs’ allegations a widespread pattern of wrongdoing leading up to

June 1, 2020.

      Plaintiffs are also mistaken in arguing that the Court can plausibly infer an

“inadequately addressed” need for training based on instances of purported excessive

force that followed June 1, 2020. Opp’n at 71–72. Plaintiffs aver that these alleged

subsequent incidents flowed from a persistent pattern of MPD misconduct. Opp’n at

71. The flaw in plaintiffs’ reasoning however, is that it assumes the incidents of

officers deploying chemical irritants and using batons as described in the TAC are all

incidents of unconstitutional uses of force, which plaintiffs have not sufficiently pled.

See Fernandors v. District of Columbia, 382 F. Supp. 2d 63, 76–77 (D.D.C. 2005); TAC

¶¶ 113–14. As such, plaintiffs’ theory of notice—and, in turn, deliberate

indifference—based on the alleged events and the weeks after June 1, 2020 fails.

      B.     Plaintiffs Do Not Plausibly Allege the District Was Indifferent to a Need
             for Training.

      Plaintiffs have also failed to show that the District was indifferent to

unconstitutionally deficient training. Plaintiffs argue that despite the passage of the

First Amendment Assemblies Act (FAAA), D.C. Code § 5–331.01, et seq., the District

was deliberately indifferent to officers’ need for training on the use of chemical

irritants, asserting that an allegedly “paper” policy cannot insulate the District from

its purported history of excessive force. Opp’n at 72. Plaintiffs’ argument belies the

legislative history of the FAAA. As explained, the legislation was passed in response

                                           29
       Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 30 of 31




to certain incidents cited by plaintiffs. D.C. MTD at 38 (citing provisions of FAAA

requiring training). Consequently, for plaintiffs to suggest the District was

deliberately indifferent to training here is implausible. Plaintiffs’ silence in their

allegations as to any deficiencies in the District’s training of officers as to FAAA

standards, or indeed any deficiencies in the FAAA itself, further evince plaintiffs’

failure to plausibly allege that the District was deliberately indifferent to

constitutionally inadequate training. See Canton v. Harris, 489 U.S. 378, 390 (1989)

(“Monell’s rule that a city is not liable under [Section 1983] unless a municipal policy

causes a constitutional deprivation will not be satisfied by merely alleging that the

existing training program for a class of employees, such as police officers, represents

a policy for which the city is responsible.”).

       Finally, plaintiffs allege that the “detailed and alarming allegations” of the

District Defendants’ conduct as alleged in this lawsuit independently provide a basis

for concluding that plaintiff’s deliberate indifference claim is “quite plausible.” Opp’n

at 73. However, to properly establish their claim, plaintiffs are required to show a

course deliberately pursued by the District, and a pattern or policy of “concentrated,

fully, packed, precisely delineated scenarios.” Ryan, 306 F. Supp. 3d at 342–43

(quoting Page v. Mancuso, 999 F. Supp. 2d 269, 284 (D.D.C. 2013)). Simply pointing

to a single event that plaintiffs allege occurred to them, even if assumed to amount

to a constitutional violation, does not meet this requirement. See Doe v. District of

Columbia, 796 F.3d 96, 105 (D.C. Cir. 2015).




                                            30
      Case 1:20-cv-01469-DLF Document 126 Filed 12/17/20 Page 31 of 31




      Plaintiffs have not provided any plausible basis for inferring municipal

liability, and all claims should therefore be dismissed against the District.

                                   CONCLUSION

      For the foregoing reasons, and the reasons in the District Defendants’ motion

to dismiss, the Court should grant the motion and dismiss with prejudice plaintiffs’

claims against the District of Columbia Defendants.

Dated: December 17, 2020.        Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Duane Blackman
                                 DUANE BLACKMAN*
                                 RICHARD SOBIECKI [500163]
                                 BRENDAN HEATH [1619960]
                                 Assistant Attorneys General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 Phone: (202) 805-7640; (202) 805-7512;
                                 (202) 442-9880
                                 Fax: (202) 703-0646
                                 duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                                 brendan.heath@dc.gov

                                 Counsel for the District of Columbia Defendants



*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, under LCvR 83.2(f).
                                          31
